   Case 2:19-bk-54184                  Doc 51         Filed 08/10/21 Entered 08/10/21 09:04:43                                   Desc Main
                                                      Document     Page 1 of 1


    B 2100A (Form 2100A) (12/15)



                             UNITED STATES BANKRUPTCY COURT
                                                       Southern District of Ohio

    In re Michael E. Donaldson                                                                        Case No. 2:19-bk-54184




                        TRANSFER OF CLAIM OTHER THAN FOR SECURITY
    A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 111 l(a). Transferee
    hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
    than for security, of the claim referenced in this evidence and notice.


U.S. Bank Trust National Association, as
Trustee of FW-BKPL Series I Trust                                         Citibank, N.A., as Trustee for CMLTl Asset Trust
              Name of Transferee                                                           Name of Transferor

    Name and Address where notices to transferee                                Court Claim# (if known):     9-1
    should be sent:                                                             Amount of Claim:     $142,560.12
      c/o SN Servicing Corporation                                              Date Claim Filed:     07/23/2019
      323 Fifth Street
      Eureka, CA 95501
    Phone: 800.603.0836                                                         Phone: ------------
    Last Four Digits of Acct#:                   6_8__
                                                     9 __
                                                       5                        Last Four Digits of Acct. #: __9�8�9�6-

    Name and Address where transferee payments
    should be sent (if different from above):



    Phone:                                                    _
    Last Four Digits of Acct#:                                _



    I declare under penalty of perjury that the information provided in this notice is true and correct to the
    best of my knowledge and belief.

    By: /s/ Molly Slutsky Simons                                                Date: 08/10/2021
             Transferee/Transferee's Agent


    Penalty for making a false statement: Fine ofup to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
